DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The abstract exceeds 150 words in length and is (therefore) too long.

Claim Objections
Claim 5 is objected to because it is incomplete.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 
The term "high" in claim 1 is a relative term which renders the claim indefinite.  The term "high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Allowable Subject Matter
The international examiner has offered at least U. S. Pat. 4,857,458 and also JP 61-103,598 A evidently as alleged anticipatory “X”-type references and/or as alleged inventive step “Y”-type references in the International Search Report and also the Written Opinion associated w/ PCT/EP2017/077909 (i. e. the Applicants’ parent application).  The international examiner appears to be of the opinion that this U. S. Pat. 4,857,458 taught all of the features set forth in at least the Applicants’ independent claim 1, but for the Applicants’ claimed provision of a heat jacket about the digester.  The international examiner concluded that this difference would have been obvious in as much as the English abstract of JP 61-103,598 A1 describes a similar fermenter that is equipped w/ a heat exchange jacket about it which receives hot water generated from a hot water tank.
	The U. S. examiner will not concur w/ the international examiner’s conclusion of obviousness for the following reasons.  The U. S. Pat. 4,857,458 does not teach or suggest the Applicants’ claimed conveyance of a heated washing fluid to a heat exchanger associated w/ a digester or storage tank associated w/ the biological treatment of sewage (contrary to the international examiner’s submission).  What U. S. Pat. 4,857,458 actually teaches is the conveyance of an effluent from a downstream condensation tower (but not from the Applicants’ claimed “scrubber”) to a heat exchange device located “within the magma” of the digester (please see at least col. 5 lns. 22-31 in this U. S. Pat. 4,857,458) – 
	The search of the U. S. examiner produced U. S. Pat. 7,604,743 B2; U. S. Pat. 8,157,993 B1; US 2007/0102352 A1 and also US 2016/0250584 A1.  US 2016/0250584 A1 describes the conveyance of a waste water back into a digester evidently for the purposes of digestion (please see at least paragraph number 124), but not to act as a heat exchange medium.  US 2007/0102352 A1 describes the provision of a heat exchange jacket about a digester that may use steam, condensable fluids or hot liquids as the heat exchange medium (please see paragraph number 20), but no mention is made of the Applicants’ claimed “heated washing liquid” extracted from a “scrubber” (as embraced in the scope at least the Applicants’ independent claims).  U. S. Pat. 8,157,993 B1 merely shows the conveyance of an off-gas emitted from a digester into a combustion chamber (please see the figure shown on the face of this U. S. Pat. 8,157,993 B1).  U. S. Pat. 7,604,743 B2 describes the use of hot water emitted from an electrical generator to heat a digester (please see col. 6 lns. 32-35 and lns. 58-60 in this U. S. Pat. 7,604,743 B2).  However, none of these references (either alone or taken in combination) teach or suggest all of the limitations described in any of the Applicants’ independent claims.   


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C VANOY whose telephone number is (571)272-8158.  The examiner can normally be reached on 8-4:30 (Mon-Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Tcv
/TIMOTHY C VANOY/Primary Examiner, Art Unit 1736